                                                              Case 2:19-cr-00202-RSM Document 54 Filed 07/27/21 Page 1 of 8
    AO245B                     (Rev. 09/19) Judgment in a Criminal Case
                               Sheet 1
    BURKE STEVEN MICHAEL JNC
    AO245B                      Judgment in a Criminal Case




                                                                       UNITED STATES DISTRICT COURT
                                                                                   Western District of Washington
                               UNITED STATES OF AMERICA                                            AMENDED JUDGMENT IN A
                                          v.                                                       CRIMINAL CASE
                                                 STEVEN MICHAEL BURKE
                                                                                                   Case Number:              2:19CR00202RSM-001
                                                                                                   USM Number:               49746-086
                                                                                                   Sara D. Brin
                                                                                                   Defendant’s Attorney
    THE DEFENDANT:
     pleaded guilty to count(s) 2 of the Indictment
     pleaded nolo contendere to count(s)
       which was accepted by the court.
              


     was found guilty on count(s)
       after a plea of not guilty.
    The defendant is adjudicated guilty of these offenses:
    Title & Section                                                     Nature of Offense                                                     Offense Ended   Count
    18 U.S.C. §§2252(a)(4)(B)                                           Possession of Child Pornography                                       07/02/2019        2
    and 2252(b)(2)




    The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.
     The defendant has been found not guilty on count(s)
    Count(s) 1                              is      are dismissed on the motion of the United States.
    It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
    restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances.
                                                                                                   /s/ Cecelia Gregson
                                                                                                   Cecelia Y. Gregson, Assistant United States Attorney

                                                                                                   July 23, 2021
                                                                                                   Date of Imposition of Judgment


                                                                                                   Signature of Judge
                                                                                                   The Honorable Ricardo S. Martinez
                                                                                                   Chief United States District Judge
                                                                                                   Name and Title of Judge


    Sheet 1
                                                                                                   Date




.
                                     Case 2:19-cr-00202-RSM Document 54 Filed 07/27/21 Page 2 of 8
 AO245B                       (Rev. 09/19) Judgment in a Criminal Case
                              Sheet 4 — Probation
                                                                                                                                  Judgment — Page 2 of 8
 DEFENDANT:                                 STEVEN MICHAEL BURKE
 CASE NUMBER:                               2:19CR00202RSM-001

 Sheet 4 — Probation
                                                                          PROBATION
 The defendant is hereby sentenced to probation for a term of :                                                       .
                                                     Five (5) years

                                                                    MANDATORY CONDITIONS
 1.                    You must not commit another federal, state or local crime.
 2.                    You must not unlawfully possess a controlled substance.
 3.                    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days
                       of the day you were sentenced and at least two periodic drug tests thereafter, as determined by the court.
                              The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
                                  future substance abuse. (check if applicable)
 4.                     You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.                     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
                             § 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
                             agency in which you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.                     You must participate in an approved program for domestic violence. (check if applicable)
 7.                     You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8.                    You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.                    If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10.                    You must notify the court of any material change in your economic circumstances that might affect your ability to pay
                       restitution, fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached pages.
                                      Case 2:19-cr-00202-RSM Document 54 Filed 07/27/21 Page 3 of 8
 AO245B                        (Rev. 09/19) Judgment in a Criminal Case
                               Sheet 4A — Probation
                                                                                                                                   Judgment — Page 3 of 8
 DEFENDANT:                                  STEVEN MICHAEL BURKE
 CASE NUMBER:                                2:19CR00202RSM-001
                                                       STANDARD CONDITIONS OF SUPERVISION
 Sheet 4A — Probation




 As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
 imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
 tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
 conduct and condition.
 1.                     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
                        of the time you were sentenced, unless the probation officer instructs you to report to a different probation office or
                        within a different time frame.
 2.                     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
                        how and when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.                     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
                        permission from the court or the probation officer.
 4.                     You must answer truthfully the questions asked by your probation officer.
 5.                     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
                        living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
                        change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
                        the probation officer within 72 hours of becoming aware of a change or expected change.
 6.                     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
                        probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.                     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
                        excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
                        the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
                        (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
                        change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances,
                        you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
 8.                     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
                        has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
                        the permission of the probation officer.
 9.                     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.                     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
                        anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
                        such as nunchakus or tasers).
11.                     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
                        informant without first getting the permission of the court.
12.                     If the probation officer determines that you pose a risk to another person (including an organization), the probation
                        officer may require you to notify the person about the risk and you must comply with that instruction. The probation
                        officer may contact the person and confirm that you have notified the person about the risk.
13.                     You must follow the instructions of the probation officer related to the conditions of supervision.




 U.S. Probation Office Use Only
 A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
 of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation
 and Supervised Release Conditions, available at www.uscourts.gov.

 Defendant’s Signature                                                                                         Date
                                   Case 2:19-cr-00202-RSM Document 54 Filed 07/27/21 Page 4 of 8
     AO245B                 (Rev. 09/19) Judgment in a Criminal Case
                            Sheet 4D — Probation
                                                                                                                    Judgment — Page 4 of 8
     DEFENDANT:                           STEVEN MICHAEL BURKE
     CASE NUMBER:                         2:19CR00202RSM-001

     Sheet 4D — Probation
                                                      SPECIAL CONDITIONS OF SUPERVISION

1.              The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the
                probation office for treatment of narcotic addiction, drug dependency, or substance abuse, which may include
                testing to determine if defendant has reverted to the use of drugs or alcohol. The defendant shall also abstain
                from the use of alcohol and/or other intoxicants during the term of supervision. Defendant must contribute
                towards the cost of any programs, to the extent defendant is financially able to do so, as determined by the U.S.
                Probation Officer. In addition to urinalysis testing that may be a part of a formal drug treatment program, the
                defendant shall submit up to eight (8) urinalysis tests per month.

2.              The defendant shall have no contact with any children under the age of 18, unless accompanied and supervised
                by an adult, who has been approved in advance by the sexual deviancy therapist and the supervising probation
                officer. The defendant shall immediately report any unauthorized contact with children to the probation officer
                and sexual deviancy therapist. The defendant may have supervised visitation with his children in the presence of
                either his wife, Amie Burke, his mother, Saleena Zeman-Murphy, or mother-in-law, Tara Wooten.

3.              The defendant shall not possess or peruse any authentic, altered, or manufactured, in whatever form, material
                that depicts and/or describes “sexually explicit conduct,” as defined in 18 U.S.C. §2256(2) or “child
                pornography,” as defined in 18 U.S.C. §2256(8).

4.              Restitution in the amount of $12,000.00 is due immediately. Any unpaid amount is to be paid during the period
                of supervision in monthly installments of not less than 10% of his or her gross monthly household income.
                Interest on the restitution shall not be waived.

5.              The defendant shall not go to places nor loiter within 100 feet of an area where minors are known to congregate,
                such as school yards, parks, public swimming pools, or recreational centers, playgrounds, youth centers, or other
                similar places, without the prior approval of the probation officer and the sexual deviancy therapist. The
                defendant shall not affiliate with, own, control, volunteer, and/or be employed, in any capacity, by an
                organization in an activity, which would place him/her in contact with children under the age of 18.

6.              The defendant shall be required to submit to periodic polygraph testing at the discretion of the probation office
                as a means to ensure that he or she is in compliance with the requirements of his or her supervision or treatment
                program. Polygraph testing may not exceed six tests per year.

7.              The defendant’s residence shall be pre-approved by the probation office. The defendant shall not reside in direct
                view of places used primarily by minors, such as school yards, parks, public swimming pools, or recreational
                centers, playgrounds, youth centers, video arcade facilities, or other places primarily used by children under the
                age of 18.

8.              The defendant, who is required to register under the Sex Offender Registration and Notification Act, must comply
                with all requirements of that Act. The defendant shall report the address where the defendant will reside and any
                subsequent change of residence to the probation officer responsible for supervision, and shall register as a sex
                offender in any jurisdiction where the person resides, is employed, or is a student. For initial registration purposes
                only, the defendant shall also register in the jurisdiction in which convicted if such jurisdiction is different from
                the jurisdiction of the residence. Registration must occur within three business days after sentencing if the
                       Case 2:19-cr-00202-RSM Document 54 Filed 07/27/21 Page 5 of 8
     AO245B     (Rev. 09/19) Judgment in a Criminal Case

                                                                                                         Judgment — Page 5 of 8
     DEFENDANT:          STEVEN MICHAEL BURKE
     CASE NUMBER: 2:19CR00202RSM-001
      defendant is sentenced to probation or time served, or a term of imprisonment and is not remanded. If the
      defendant is remanded, registration must occur within three business days of release.

9.    The defendant shall participate in a sexual deviancy evaluation conducted by a sexual deviancy treatment
      provider, as directed and approved by the U.S. Probation Officer. The treatment provider shall be trained and
      experienced in the treatment of sexual deviancy, and follow the guideline practices established by the Association
      for the Treatment of Sexual Abusers (ATSA). The sexual deviancy evaluation may include psychological and
      physiological testing, not to include plethysmograph. The defendant shall disclose all previous sex offender or
      mental health evaluations to the treatment provider. The defendant shall also contribute to the costs of the
      evaluation, according to his/her ability, as determined by the U.S. Probation Officer.

10. The defendant shall actively participate and make reasonable progress in a certified sexual deviancy treatment
      program, as designated by the U.S. Probation Officer. The sexual deviancy treatment program shall follow the
      guideline practices established by the Association for the Treatment of Sexual Abusers (ATSA). The program
      shall offer individual and group sessions, and appropriate testing, to determine the defendant’s patterns of sexual
      arousal, and to monitor the defendant’s progress and compliance with treatment goals and conditions of
      supervision. The defendant shall disclose all previous sex offender or mental health evaluations to the treatment
      provider. The defendant shall also contribute to the costs of treatment, according to his/her ability, as determined
      by the U.S. Probation Officer.

11. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers
      (as defined in 18 U.S.C.§1030(e)(1)), other electronic communications or data storage devices or media, or
      office, to a search conducted by a United States probation officer, at a reasonable time and in a reasonable
      manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision.
      Failure to submit to a search may be grounds for revocation. The defendant shall warn any other occupants that
      the premises may be subject to searches pursuant to this condition.

12. The defendant shall comply with the requirements of the U.S. Probation and Pretrial Services Computer
      Monitoring Program as directed. The defendant shall consent to the U.S. Probation and Pretrial Services Office
      conducting ongoing monitoring of his/her computer(s), hardware, and software, and any/and all electronic
      devices/media. The monitoring will include the installation, at the defendant’s expense, of hardware or
      software systems that allow evaluation of his/her computer use. Monitoring may also include the retrieval and
      copying of all data from his/her computer(s) or any/and all other electronic devices/media. The defendant may
      be subject to quarterly polygraph testing at his/her expense, solely to ensure compliance with the requirements
      of the monitoring program. The defendant hereby consents to U.S. Probation and Pretrial Services’ use of
      electronic detection devices to evaluate the defendant’s access to Wi-Fi (wireless fidelity) connections.
                                                       Case 2:19-cr-00202-RSM Document 54 Filed 07/27/21 Page 6 of 8
AO245B                                          (Rev. 09/19) Judgment in a Criminal Case
                                                Sheet 5 — Criminal Monetary Penalties
                                                                                                                                                         Judgment — Page 6 of 8
DEFENDANT:                                                    STEVEN MICHAEL BURKE
CASE NUMBER:                                                  2:19CR00202RSM-001
                                                                               CRIMINAL MONETARY PENALTIES
                                       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Sheet 5 — Criminal Monetary Penalties




                                                    Assessment                   Restitution           Fine                    AVAA Assessment*          JVTA Assessment**
TOTALS                                           $ 100                            $12,000                  Waived                Waived                   Waived

                                       The determination of restitution is deferred until                          . An Amended Judgment in a Criminal Case (AO 245C)
                                        will be entered after such determination.
                                       The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

                                        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
                                        otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
                                        victims must be paid before the United States is paid.

Name of Payee                                                                              Total Loss***             Restitution Ordered            Priority or Percentage
Deborah A. Bianco, in trust for
“Jessy” – Surfer Hair Series
                                                                                                                                    $3,000
PO Box 6503
Bellevue, WA 98008
Deborah A. Bianco, in trust or
“Henley” – BluePillow Series
                                                                                                                                    $3,000
PO Box 6503
 Bellevue, WA 98008
Deborah A. Bianco, in trust for
“Pia” – SweetWhiteSugar Series
                                                                                                                                    $3,000
PO Box 6503
Bellevue, WA 98008
Marsh Law Firm PLLC, in trust
for “Jenny”
                                                                                                                                    $3,000
PO Box 4668 #65135
New York, NY 10163-4668


TOTALS                                                                                          $12,000                          $ 12,000

                                       Restitution amount ordered pursuant to plea agreement $
                                       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
                                        the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
                                        subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
                                       The court determined that the defendant does not have the ability to pay interest and it is ordered that:
                                         the interest requirement is waived for the  fine               restitution
                                         the interest requirement for the  fine              restitution is modified as follows:

                                       The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
                                        of a fine is waived.
                   Case 2:19-cr-00202-RSM Document 54 Filed 07/27/21 Page 7 of 8
AO245B      (Rev. 09/19) Judgment in a Criminal Case

                                                                                                                Judgment — Page 7 of 8
DEFENDANT:                STEVEN MICHAEL BURKE
CASE NUMBER:              2:19CR00202RSM-001

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
    offenses committed on or after September 13, 1994, but before April 23, 1996.
                                              Case 2:19-cr-00202-RSM Document 54 Filed 07/27/21 Page 8 of 8
AO245B                                 (Rev. 09/19) Judgment in a Criminal Case
                                       Sheet 6 — Schedule of Payments
                                                                                                                                             Judgment — Page 8 of 8
DEFENDANT:                                           STEVEN MICHAEL BURKE
CASE NUMBER:                                         2:19CR00202RSM-001

Sheet 6 — Schedule of Payments
                                                                              SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

                                PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
                                 Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

                                 During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
                                       whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

                                 During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
                                       monthly household income, to commence 30 days after release from imprisonment.

                                 During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
                                       household income, to commence 30 days after the date of this judgment.

                                 The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
                                 penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
                                 defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
                                 material change in the defendant's financial circumstances that might affect the ability to pay restitution.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 Joint and Several

                                 Case Number
                                 Defendant and Co-Defendant Names                                               Joint and Several       Corresponding Payee,
              (including defendant number)                                             Total Amount                 Amount                 if appropriate



 The defendant shall pay the cost of prosecution.

 The defendant shall pay the following court cost(s):

 The defendant shall forfeit the defendant’s interest in the following property to the United States:
                                As reflected in Docket 45, Order of Forfeiture:
                                 1 – Samsung cellular telephone;
                                 1 – iPhone;
                                 Any and all images of child pornography, in whatever format and however stored.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
